DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges applicants’ arguments in the Response dated December 16, 2021 directed to the Non-Final Office Action dated November 5, 2021.  Claims 2 and 4-18 are pending in the application and subject to examination as part of this office action.

Claim Objections
Claim 10 is objected to because of the following informalities:  “said purchase” (line 15) should read “said bingo card purchase”.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  “configured cause” (line 6) should presumably read “configured to cause”.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  “said processor said sentinel” (lines 18-19) should presumably read “said processor of said sentinel”.  Appropriate correction is required.

Claim Interpretation
Claim 18 recites a “gaming system” comprising a “game host”, “at least two player hosts”, and “a sentinel”.  Although the claim recites receiving a request for a bingo card purchase from “a player interface”, the “player interface” is not interpreted as being part of the “gaming system”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2 and 4-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “one of at least two player hosts” (line 8), “said one of at least two player hosts” (line 11, 12), and “said one of said at least two player hosts” (lines 14, 16, 18).  Consistent usage of the same terms is much preferred over creatively describing the same elements using different language.  Using similar, yet slightly different claim language creates confusion.  It is unclear whether each term is intended to refer to the same claim element or whether each term refers to a different claim element.  Dependent claims 11-17 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.  
Claim 18 recites “each player host comprising a processor, a memory” (line 3), “said memory” (line 4, 6), “said processor” (line 4, 6, 10, 18-19), “a sentinel comprising a computing device comprising a processor, a memory” (line 5).  Consistent usage of the same terms is much preferred over creatively describing the same elements using different language.  Using the same language to describe components in different claim elements without clearly identifying them creates confusion.  Rather than using generic language (e.g., “said processor”) applicant should consistently precisely recite the claim limitations to prevent confusion (e.g., for instance “said processor of said sentinel”).  Dependent claims 2 and 4-9
Claim 18 recites “a bingo card purchase” (lines 7 and 8).  The first instance of a claim element should generally subsequently be followed by referring to the element using “the” or “said”.  Reciting “a bingo card purchase” a second time makes it unclear whether the two instances of “a bingo card purchase” refer to the same claim element or different claim elements.  Dependent claims 2 and 4-9 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.  

Prior Art Rejections
There are no prior art rejections against claims 2 and 4-18.

Response to Arguments
Applicant’s arguments filed December 16, 2021, with respect to the newly amended claims 2 and 4-18 have been fully considered and are persuasive.  The prior art rejections of claims 2 and 4-17 have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

/WERNER G GARNER/Primary Examiner, Art Unit 3715